UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1958


BRIDGE OIL, LTD.,

                Plaintiff – Appellee,

          and

TRITON MARINE FUELS LTD., S.A.,

                Plaintiff,

          and

CRESCENT TOWING AND SALVAGE COMPANY, INC.; COOPER/T. SMITH
MOORING; CANTON PORT SERVICES LLC; ISS MARINE SERVICES,
INC., d/b/a Inchcape Shipping Services; BUNKER HOLDINGS,
LTD.,

                Intervenors/Plaintiffs,

          v.

GREEN PACIFIC A/S,

                Defendant – Appellant,

          and

M/V PACIFIC CHUKOTKA, apparel, freights, etc., IMO No.
8800224; EMERALD REEFER LINES, LTD.; EMERALD REEFER LINES,
LLC; INTERTRANSPORT CO., LLC; INTERTRANSPORT, LTD.,

                Defendants,

          and

THE MASTER OF THE M/V PACIFIC CHUKOTKA,

                Garnishee.
Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cv-03346-JFM)


Submitted:   October 16, 2008       Decided:   November 24, 2008


Before WILLIAMS, Chief Judge, SHEDD, Circuit Judge, and Martin
K. REIDINGER, United States District Judge for the Western
District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


David   Warren Skeen,  WRIGHT,  CONSTABLE   & SKEEN,  L.L.P.,
Baltimore, Maryland, for Appellant.    Robert Brooke Hopkins,
OBER, KALER, GRIMES & SHRIVER, P.C., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       This appeal arises from a multi-party consolidated action

involving suits by various companies seeking recovery for the

provision of marine oil fuel and other marine services.                         One of

those    companies,      Bridge    Oil,    Ltd.,    asserted      (inter      alia)    an

unjust enrichment claim against Green Pacific A/S, alleging that

it    supplied    fuel   to    Green   Pacific’s        vessel,   the   M/V    PACIFIC

KAMCHATKA, which was then chartered to a third party.                      The fuel,

for    which    Bridge   Oil    was    never     paid,    allegedly     enabled       the

PACIFIC KAMCHATKA to continue operating and earning money for

Green Pacific.         To secure its claim, Bridge Oil attached another

Green Pacific vessel, the M/V PACIFIC CHUKOTKA, while it was

docked in Baltimore, Maryland.                 Green Pacific moved for summary

judgment on the unjust enrichment claim, and it also moved to

enjoin Bridge Oil from proceeding with litigation that Bridge

Oil had instituted in Nigeria against the PACIFIC KAMCHATKA.                           In

response, Bridge Oil moved for voluntary dismissal pursuant to

Rule 41(a)(2) of the Federal Rules of Civil Procedure.                                The

district       court   granted     the    motion,       and   Green     Pacific       now

appeals.       Finding no error, we affirm.

       Rule 41(a) governs voluntary dismissals of federal actions.

Under    Rule    41(a)(1),     a   plaintiff      may    voluntarily     dismiss       an

action without a court order by filing (1) a notice of dismissal

before    the     opposing     party     has    filed    an   answer     or    summary

                                           3
judgment motion or (2) a stipulation of dismissal signed by all

parties       that    have       appeared.           Pertinent     to    this      case,   Rule

41(a)(2) provides that in any other circumstance, “an action may

be dismissed at the plaintiff’s request only by court order, on

terms that the court considers proper.”                           “The primary force of

[Rule]    41(a)(2)          is    to    empower       district        courts    to     exercise

discretion      over        voluntary     dismissals,”           GO    Computer,       Inc.   v.

Microsoft      Corp.,       508    F.3d   170,        177   (4th      Cir.    2007),    and   we

review    a    district       court’s     decision          to   grant   a     Rule    41(a)(2)

motion accordingly, see Ellett Bros., Inc. v. U.S. Fidelity &

Guar. Co., 275 F.3d 384, 388 (4th Cir. 2001) (noting that abuse

of discretion standard of review applies).

       Although       the    decision      is    discretionary,          the       “purpose   of

Rule 41(a)(2) is freely to allow voluntary dismissals unless the

parties will be unfairly prejudiced,” Davis v. USX Corp., 819

F.2d 1270, 1273 (4th Cir. 1987); thus, a district court should

grant a Rule 41(a)(2) motion “absent plain legal prejudice to

the defendant,” Ellett Bros., 275 F.3d at 388.                                     A defendant

cannot establish prejudice sufficient to defeat a Rule 41(a)(2)

motion merely by showing that it has filed a summary judgment

motion, Andes v. Versant Corp., 788 F.2d 1033, 1036 n.4 (4th

Cir.   1986),        or   that     it    faces       the    prospect     of    a     subsequent

lawsuit, Ellett Bros., 275 F.3d at 388-89.



                                                 4
     In reaching its decision, the district court concluded that

Green Pacific would not be sufficiently prejudiced by Bridge

Oil’s voluntary dismissal of the unjust enrichment claim for two

reasons.     First, the court noted that although some discovery

had taken place, it was minimal and would have occurred in the

multi-party litigation even without the presence of Bridge Oil’s

unjust enrichment claim.                  Second, the court noted that Green

Pacific’s summary judgment motion against Bridge Oil was also

directed     against       a    similar       claim       by     another    party        and,

therefore, would have been filed in any event.                             As the court

explained:        “Green       Pacific      has     not        expended     considerable

additional effort in defending Bridge Oil’s action, and as a

result,     the     dismissal        of      Bridge       Oil’s     suit     would        not

substantially       prejudice       Green    Pacific.”           Triton    Marine    Fuels

Ltd., S.A. v. M/V PACIFIC CHUKOTKA, 2007 Westlaw 2579625, *2 (D.

Md. 2007).        For support, the court relied particularly on our

opinion in Fidelity Bank PLC v. Northern Fox Shipping N.V., 242

Fed. Appx. 84 (4th Cir. 2007), in which we affirmed an order

granting voluntary dismissal under similar circumstances.

     Apart from its conclusion that Green Pacific would not be

substantially       prejudiced,       the    district      court     also    found       that

Bridge    Oil     had   adequately         explained       its    basis     for   seeking

voluntary    dismissal         of   the    unjust   enrichment       claim.         As    the

court explained:

                                             5
     I   am    satisfied   with  Bridge   Oil’s   proffered
     justification - that dismissal of this action would
     leave resolution of the outstanding claims to a court
     in Nigeria where the PACIFIC KAMCHATKA has been
     arrested.     Because Bridge Oil has commenced the
     Nigerian action against the PACIFIC KAMCHATKA, the
     ship that it actually supplied, it makes sense to
     dismiss its claim here.

Triton Marine Fuels, at *2.

     On appeal, Green Pacific argues that the district court

abused its discretion by permitting Bridge Oil to voluntarily

dismiss its unjust enrichment claim.                    However, we disagree and

hold that the court did not abuse its discretion in granting

Bridge   Oil’s     Rule   41(a)(2)     motion.          In    our    view,   the   court

carefully   considered      the    motion       under        the    appropriate    legal

standards, and its conclusion that Green Pacific would not be

sufficiently     prejudiced       as   a       result        of    the   dismissal    is

supported by the facts of the case.                See generally Westberry v.

Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999) (stating

that a district court abuses its discretion if its decision “is

guided by erroneous legal principles” or “rests upon a clearly

erroneous factual finding”).

     Accordingly, we affirm the voluntary dismissal order.                            We

dispense    with     oral   argument       because           the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED


                                           6